Citation Nr: 1045613	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-07 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date prior to March 9, 2005, for 
the award of service connection for Type II diabetes mellitus.  

2.  Whether the termination of payment of the Veteran's 
Department of Veterans Affairs improved pension benefits as of 
December 1, 2000, was proper.  

(The issues of whether the creation of an overpayment of 
Department of Veterans Affairs improved pension benefits in the 
amount of $3,066.00 was proper; entitlement to waiver of recovery 
of an overpayment of Department of Veterans Affairs improved 
pension benefits in the amount of $3,066.00; whether the creation 
of an overpayment of Department of Veterans Affairs improved 
pension benefits in the amount of $6,413.00 was proper; and 
entitlement to waiver of recovery of an overpayment of Department 
of Veterans Affairs improved pension benefits in the amount of 
$6,413.00, are the subjects of a separate decision.)  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 1967.  
He served in the Republic of Vietnam.  

In August 2002, the Philadelphia, Pennsylvania, Regional Office 
proposed to terminate the Veteran's Department of Veterans 
Affairs (VA) improved pension benefits.  In November 2002, the 
Philadelphia, Pennsylvania, Regional Office effectuated the 
proposed termination as of December 1, 2000.  In November 2002, 
the Veteran submitted a notice of disagreement with the 
termination.  

In August 2005, the St. Petersburg, Florida, Regional Office (RO) 
established service connection for Type II diabetes mellitus, 
effective March 9, 2005.  In September 2005, the Veteran 
submitted a notice of disagreement with the effective date 
assigned for the award of service connection for Type II diabetes 
mellitus.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

REMAND

The Veteran has submitted timely notices of disagreement with 
both the effective date assigned for the award of service 
connection for Type II diabetes mellitus and the termination of 
his VA improved pension benefits as of December 1, 2000.  The RO 
has not issued a statement of the case to the Veteran which 
addresses either issue.  Where a veteran has submitted a timely 
notice of disagreement with an adverse decision and the RO has 
not subsequently issued a statement of the case addressing the 
issue, the Board must remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999); 38 C.F.R. § 19.26 (2010).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that 
addresses the issues of entitlement to an 
effective date prior to March 9, 2005, for 
the award of service connection for Type II 
diabetes mellitus, and whether the 
termination of the Veteran's VA improved 
pension benefits as of December 1, 2000, 
was proper.  The Veteran is advised that if 
he desires to appeal those issues, he must 
file a timely substantive appeal as to each 
issue.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States Court 
of Appeals for Veterans Claims for development or other 
appropriate action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

